Citation Nr: 0308027	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  96-46 550 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhagic 
gastritis.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 and April 2002 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied entitlement to 
the benefits sought.


FINDINGS OF FACT

1.  The veteran's hemorrhagic gastritis began many years 
after his active duty and there is no competent medical 
evidence of a nexus between hemorrhagic gastritis and any 
incident of active military service.

2.  The veteran's hemorrhagic gastritis was not caused by, or 
increased in severity as a result of the veteran's service 
connected duodenal ulcer

3.  The veteran's duodenal ulcer is manifested by no more 
than mild symptoms with no evidence of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.


CONCLUSIONS OF LAW

1.  Hemorrhagic gastritis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.7, 4.10, 
4.112 (prior to and after July 2, 2001), 4.114, Diagnostic 
Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

There has been a significant change in the law during the 
tendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
medical records from Richland Memorial Hospital dated April 
1984; medical records from Sinai Hospital dated 1989; 
operative note from Grace Hospital dated May 1996; transcript 
of January 1997 RO hearing; VA outpatient treatment records 
dated June 1996 to July 1998; January 1999 VA examination; 
addendum dated March 2000 to the January 1999 VA examination; 
Social Security Administration report dated February 2001; VA 
medical opinion dated March 2001; ultrasound report from 
Internal Medicine Physicians dated July 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The appeal was remanded in May 1998 and April 2002 to obtain 
medical records, schedule a VA examination, and consider 
intertwined claim for service connection for hemorrhagic 
gastritis.

An April 2001 supplemental statement of the case and July 
2002 statement of the case informed the veteran of the VCAA.  
In accordance with the requirements of the VCAA, the 
documents informed the veteran what evidence and information 
VA would be obtaining.  They also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Background

Service medical records were negative for any complaints, 
treatment, or diagnosis of hemorrhagic gastritis.  Service 
medical records did show the veteran was diagnosed with an 
ulcer.  The veteran's weight at induction in February 1943 
was 150 pounds.

Medical records from Richland Memorial Hospital in April 1984 
show the veteran was treated for feeling lightheaded and 
dizzy.  The examiner's assessment was dizziness with chest 
pain and history of hypertension, which resolved.  The 
examiner did state that myocardial infarction was ruled out.

Medical records from Sinai Hospital indicate treatment in 
1989 for pneumonia related cardiac problems.  There was also 
treatment for loose stool, abdominal pain, and headaches.  

Operative note from Grace Hospital indicates that the veteran 
underwent an upper endoscopy in May 1996.  It was noted that 
the veteran had a history of hypertension, cerebrovascular 
accident, and was brought into the hospital with dizziness, 
nausea and vomiting, and evidence of coffee grounds emesis.  
The postoperative diagnosis was severe proximal hemorrhagic 
gastritis.  The impression was that there was evidence of 
severe gastritis in the proximal stomach.  Etiology was 
unclear at the time.  

At his January 1997 RO hearing, the veteran testified he had 
weight loss and loss of appetite.  The veteran indicated that 
his current weight was 167 pounds and his normal weight was 
about 190 pounds.  He testified that he had dizziness and 
vomiting, and had to stick to a bland diet.  The veteran 
indicated that he was admitted to Grace Hospital because he 
had shortness of breath, vomiting, and dizziness.  He stated 
they put a scope in his stomach and found blood, but no 
ulcer.  

VA outpatient treatment records dated June 1996 to July 1998 
show that upper GI's showed gastroesophageal reflux disease 
(GERD) and Helicobacter pylori (HP).  The veteran's appetite 
was noted as good and he did not have heartburn, weight loss, 
or dysphagia.  

At his January 1999 VA examination, the veteran reported 
occasional vomiting, history of hematemesis in 1996, with 
intermittent nausea, and heartburn.  The veteran indicated 
that he was taking Prevacid and Pepcid with partial response.  
He did not have circulatory disturbance after meals or 
hypoglycemic reactions.  He denied diarrhea and constipation.  

The examination showed no signs of anemia, noted fluctuating 
weight, and sharp epigastric tenderness.  The diagnoses were 
GERD and esophagitis; history of hemorrhagic gastritis.  An 
upper GI performed in January 1999 showed that the esophagus 
was normal in appearance.  Mucosal abnormalities were noted 
in the antrum and body and included an erythmatous 
appearance.  There was a 2 mm by 2 mm nodule in the antrum, 
appearing inflammatory.  There were no other gastric 
abnormalities noted.  The endoscope was passed into the 
second portion of the duodenum, which was normal.  The 
impression was nonspecific gastritis and gastric nodule.  

An addendum dated March 2000 to the January 1999 VA 
examination contained an opinion from the examiner noting 
that it was unlikely that the veteran's recent gastritis was 
associated with his previous history of peptic ulcer disease.  
He indicated that most peptic ulcers were associated with 
Helicobacter pylori or ingestion of non-steroidal anti-
inflammatory drugs (NSAIDS).  The veteran had no evidence of 
Helicobacter pylori in gastric mucosal biopsy in January 1999 
and had negative Helicobacter pylori serology in June 1998.

A report from the Social Security Administration dated 
February 2001, indicated that the veteran had been receiving 
retirement benefits since 1983.  There were no medical 
records in the veteran's Social Security file since he had 
never filed for disability benefits.  

The RO returned the veteran's records to the medical center 
because the he submitted additional medical records, the 
April 1984 records from Richland Memorial Hospital, in 
support of his appeal.  The physician was asked to review the 
records and state whether these records in any way changed 
his previous assessment of March 2000.  The medical opinion 
in March 2001 from Chief, Gastroenterology at the VAMC in 
Detroit indicated that the records in no way changed his 
opinion with regard to the claimed relationship between his 
gastritis and the previously diagnosed peptic ulcer disease.  

An ultrasound report from Internal Medicine Physicians dated 
July 2002 showed multiple ultrasonographic images of the 
abdomen and retroperitoneal region were obtained.  A discrete 
intrahepatic lesion was not identified.  The gallbladder was 
well displayed without evidence of stone.  Common bile duct 
measured 4 mm in greatest dimension.  No pancreatic 
enlargement or mass was identified.  The spleen appeared 
unremarkable.  The kidneys were unable to be visualized due 
to overlying bowel gas.  There was a cystic mass arising from 
the upper mid portion of the left kidney measuring 3 cm in 
greatest dimension with some internal echoes consistent with 
hemorrhagic in nature.  CT examination of the kidney was 
recommended.  The ultrasound of the pelvis showed a soft 
tissue mass within the lumen of the urinary bladder measuring 
5.1 cm in greatest dimension.  Cystoscopy was recommended for 
further confirmation.

Service connection for hemorrhagic gastritis

Criteria

The veteran seeks service connection for hemorrhagic 
gastritis.  Applicable law provides that service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hemorrhagic gastritis.  
Service medical records do not show hemorrhagic gastritis was 
manifested during service.  There is no diagnosis of 
hemorrhagic gastritis until 1996, many years after separation 
from service.  

Although the veteran asserts that his hemorrhagic gastritis 
developed during service, or was related to his service 
connected ulcer, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
linking his hemorrhagic gastritis to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Furthermore, the record 
includes no medical opinions stating that the hemorrhagic 
gastritis was the result of a disease or injury the veteran 
had in service.  A March 2000 VA examiner's opinion indicated 
that it was unlikely that the veteran's gastritis was 
associated with the history of peptic ulcer disease.  The 
examiner specifically reported that most peptic ulcers were 
associated with Helicobacter pylori or ingestion of non-
steroidal anti-inflammatory drugs.  However, the veteran had 
no evidence of Helicobacter pylori in gastric mucosal biopsy 
in January 1999 and had negative Helicobacter pylori serology 
in June 1998.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating for duodenal ulcer

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Currently, the veteran's duodenal ulcer disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Under this applicable rating criteria, a 10 
percent evaluation is warranted when there is evidence of a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is warranted when there is 
evidence of a moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is warranted when there is evidence 
of a moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or by recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 U.S.C.A. § 4.114.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).  There is no prejudice to the veteran 
in the consideration of this revised rating provision in the 
first instance, because, as discussed below, the veteran has 
not had significant weight loss during the time relevant to 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

An evaluation in excess of 10 percent is not warranted for 
the veteran's duodenal ulcer because the medical evidence 
does not show the presence of more severe symptomatology 
consistent with a 20 percent rating under Diagnostic Code 
7305.  In fact, a May 1996 endoscopy examination performed at 
Grace Hospital did not find an active duodenal ulcer.  The 
duodenal bulb and second portion of the duodenum appeared 
normal.  A January 1999 VA examination indicated that an 
upper GI was performed which showed that the esophagus was 
normal in appearance.  The endoscope was passed into the 
second portion of the duodenum, which was normal.  The 
results of this VA examination disclosed no indications that 
the veteran had any impairment of health manifested by anemia 
and weight loss, nor did they reflect any incapacitating 
episodes associated with the veteran's ulcer.  Thus, there is 
no competent evidence which would support a higher rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.

While the applicable rating criteria was amended in May 2001, 
the review of those amendments does not reflect any changes 
with respect to Diagnostic Code 7305.  In addition, while it 
is noted that the amendments did include revision of 38 
C.F.R. § 4.112 with respect to the definition of weight loss, 
it is found that the veteran has not had any weight loss 
evidenced by the medical evidence of record.  Accordingly, 
although Karnas has been considered, it is inapplicable given 
the circumstances of this case.  Although the veteran 
reported in his January 1997 RO hearing that his current 
weight was 167 pounds and his normal weight was 190 pounds 
and a January 1999 VA examination noted fluctuating weight, 
the medical evidence shows that the least that the veteran 
weighed was 150 pounds based on his 1943 induction 
examination.  Pursuant to 38 C.F.R. § 4.112 (prior to July 2, 
2001), weight loss is of importance where there is 
appreciable loss sustained over a period of time.  During 
this rating period, there is no evidence of appreciable 
weight loss.  Furthermore, the medical evidence does not show 
a diagnosis of a duodenal ulcer making 38 C.F.R. § 4.112 
inapplicable.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 




ORDER

Entitlement to service connection for hemorrhagic gastritis 
is denied.

Entitlement to an evaluation in excess of 10 percent for a 
duodenal ulcer is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

